Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 20, 2005                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  128161(66)                                                                                          Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices
                                                                   SC: 128161
  v                                                                CoA: 250000
                                                                   Oakland CC: 02-183044-FH
  RAYMOND A. MCCULLER,
             Defendant-Appellant.
  ____________________________________


                On order of the Chief Justice, the motion by defendant-appellant for
  extension to January 17, 2006 of the time for filing his supplemental brief is GRANTED.
  The Clerk is directed to reschedule the oral argument for the March, 2006 Session.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 20, 2005                   _________________________________________
                                                                              Clerk